[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This is a suit to collect the balance due on a credit card.
The defendant filed an answer, three special defenses and three counterclaims. The defendant filed no evidence in support of these three special defenses and these three counterclaims. The court finds for the plaintiff on each of the three special defenses and on each of the counterclaims, CT Page 12361
The court finds for the plaintiff on the complaint, and awards the plaintiff the amount of $2,990.58.
Robert P. Burns Judge Trial Referee